NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0555n.06

                                       Case No. 21-3441

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
 JOSE C. CERRITO-ESCOBAR,                            )                         Dec 01, 2021
                                                     )                     DEBORAH S. HUNT, Clerk
        Petitioner,                                  )
                                                     )
 v.                                                  )          ON PETITION FOR REVIEW
                                                     )          FROM THE BOARD OF
 MERRICK B. GARLAND, Attorney General,               )          IMMIGRATION APPEALS
                                                     )
        Respondent.                                  )
                                                     )

Before: BOGGS, GIBBONS, and NALBANDIAN, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Jose Cerrito-Escobar petitions for review of a

decision of the Board of Immigration Appeals (“BIA”) affirming the denial of his motion to reopen

immigration proceedings. We affirm the BIA’s decision and deny Cerrito’s petition for review.

                                                I

       Cerrito is a native and citizen of El Salvador. In April 1993, he entered the United States

and was arrested for entering unlawfully on August 9, 1993. He was released and provided officers

with his address in Holland, Michigan. That day, Cerrito was personally served with an Order to

Show Cause (“OSC”), which charged that he was subject to deportation under Section

241(a)(1)(B) of the Immigration and Nationality Act. The OSC further warned,

       You are required to provide written notice, within five (5) days, of any change in
       your address or telephone number to the office of the Immigration Judge listed in
       this notice. Any notices will be mailed only to the last address provided by you. If
       you are represented, notice will be sent to your representative.
Case No. 21-3441, Cerrito-Escobar v. Garland


CA6 R. 8-2, Admin. R., Page ID 112. Three months later, Cerrito moved to West Branch,

Michigan. On December 27, 1993, a Notice of Hearing (“NOH”) was sent to Cerrito’s address of

record in Holland, Michigan, notifying him of a hearing on June 28, 1994. However, Cerrito did

not receive the NOH, as he had already moved.

       Around April 1994, Cerrito retained attorney Richard Kessler to represent him in

deportation proceedings. Kessler entered his appearance with the immigration court and noted

Cerrito’s address was in West Branch, Michigan. On April 7, 1994, the immigration court sent

Kessler the NOH for the June hearing. Neither Kessler nor Cerrito appeared at the hearing and

Cerrito was ordered deported in absentia. A copy of the order was sent to Kessler. Cerrito did not

receive the order.

       In 2006, Cerrito applied for and received lawful permanent residence status in the United

States under a new “A” number. Five years later, he applied for naturalization. In December 2017,

Cerrito was placed in removal proceedings. On March 13, 2019, Cerrito moved to reopen and

rescind the in absentia order. He argued that he did not have actual notice of the hearing and his

failure to appear should be excused for exceptional circumstances, namely ineffective assistance

of counsel.

       The immigration court denied the motion, explaining that Cerrito had received notice

through the OSC of deportation proceedings and notice that an NOH would be forthcoming.

Cerrito failed to update the court with his new address and counsel received the NOH, constituting

adequate notice to Cerrito. Further, even if Cerrito showed exceptional circumstances to reopen

because of ineffective assistance of counsel, Cerrito failed to exercise due diligence in moving to

reopen. Cerrito appealed and the BIA concluded Cerrito received adequate notice and failed to

exercise due diligence. Cerrito now petitions for review of the BIA’s decision.



                                               -2-
Case No. 21-3441, Cerrito-Escobar v. Garland


                                                         II

         Where the BIA issues a separate opinion, rather than summarily affirming the immigration

judge’s decision, we review the BIA’s decision as the final agency determination. Al-Ghorbani v.

Holder, 585 F.3d 980, 991 (6th Cir. 2009). However, we also review the immigration judge’s

decision to the extent adopted by the BIA. Id. The BIA’s decision is reviewed for abuse of

discretion. Sanchez v. Holder, 627 F.3d 226, 230 (6th Cir. 2010). “The BIA abuses its discretion

when it acts arbitrarily, irrationally, or contrary to law.” Id. (quoting Sswajje v. Ashcroft, 350 F.3d

528, 532 (6th Cir. 2003)).

                                                        III

         A removal order may be rescinded “upon a motion to reopen filed within 180 days after

the date of the order of deportation if the alien demonstrates that the failure to appear was because

of exceptional circumstances” or a motion filed at any time if “the alien did not receive notice.” 8

U.S.C. § 1252b(c)(3) (1994).1 Cerrito argues that he is entitled to rescission under both prongs.

We disagree and affirm the BIA.

                                                         A

         Under 8 U.S.C. § 1252b(a)(2)(A), written notice of deportation proceedings shall be given

to the alien or the alien’s counsel of record. Further, no written notice is required if the alien fails

to provide an address or fails to update his change of address. 8 U.S.C. §§ 1252b(a)(1)(F), (a)(2)

(1994). There is no dispute that Cerrito failed to update his address after he moved, despite

direction in the OSC to notify the immigration court within five days of an address change. There

is also no dispute that Kessler, Cerrito’s attorney, received written notice of the hearing.




1
  The in absentia order is governed by the former version of the statute, which does not differ in relevant ways from
the current version. See 8 U.S.C. § 1229a(b)(5)(C).

                                                        -3-
Case No. 21-3441, Cerrito-Escobar v. Garland


Therefore, the BIA did not abuse its discretion in finding that Cerrito received adequate notice of

the hearing. See Scorteanu v. INS, 339 F.3d 407, 412 (6th Cir. 2003).

       Cerrito relies on two inapplicable cases to argue notice was inadequate: Valadez-Lara v.

Barr, 963 F.3d 560 (6th Cir. 2020) and Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021). In Valadez-

Lara, this court discussed the BIA’s presumption that an immigrant has received notice if properly

mailed and its directive that immigration judges consider all relevant evidence in deciding whether

an immigrant has overcome this presumption. 963 F.3d at 563–64. Cerrito argues he overcame

the presumption of notice by swearing he did not receive the notice and by applying later to become

a permanent resident, showing a lack of knowledge. However, even in Valadez-Lara, this court

found the BIA did not abuse its discretion in finding proper notice where the immigrant was mailed

four notices to his last known address, and he swore he did not receive the notices. 963 F.3d at

568–69.

       In Niz-Chavez, the Supreme Court interpreted the Illegal Immigration Reform and

Immigrant Responsibility Act of 1996 (“IIRIRA”) and held a notice to appear must contain all

necessary information about a removal hearing in a single document. 141 S. Ct. at 1478, 1486.

IIRIRA was passed after Cerrito’s removal proceedings and the Supreme Court acknowledged the

difference:

       Before IIRIRA, the government began removal proceedings by issuing an “order
       to show cause”—the predecessor of today’s “notice to appear.” Back then, the law
       expressly authorized the government to specify the place and time for an alien’s
       hearing “in the order to show cause or otherwise.” § 1252b(a)(2)(A) (1994 ed.)
       (emphasis added). IIRIRA changed all that. It changed the name of the charging
       document—and it changed the rules governing the document’s contents. Now time
       and place information must be included in a notice to appear, not “or otherwise.”

Id. at 1484. Therefore, Cerrito’s argument that this court “should take a more liberal approach in

determining whether notice was effectuated in a situation when multiple documents are issued” is

unpersuasive in his pre-IIRIRA case. CA6 R. 16, Pet. Br., at 20–21.
                                               -4-
Case No. 21-3441, Cerrito-Escobar v. Garland


       As the NOH was sent to Cerrito’s last known address and his counsel of record, the BIA

did not abuse its discretion in finding notice was proper.

                                                  B

       Cerrito also argues that Kessler’s ineffective assistance constituted an exceptional

circumstance that warrants reopening his immigration proceedings. The BIA determined it did

not need to reach this issue because Cerrito had moved to reopen beyond the 180-day deadline and

did not establish due diligence for equitable tolling.

       In determining whether equitable tolling applies, one consideration is the immigrant’s

diligence in pursuing his rights. Barry v. Mukasey, 524 F.3d 721, 724 (6th Cir. 2008). Despite

receiving an OSC notifying him of a forthcoming hearing, Cerrito “did not show that he inquired

into the status of his proceedings between [his 2006 lawful residence application] and his 1993

OSC.” CA6 R. 8-2, Admin. R., Page ID 5. Given this inaction over an extended period of time,

the BIA did not abuse its discretion in finding equitable tolling unwarranted. See Barry, 524 F.3d

at 725; Hermiz v. INS, 86 F. App’x 44, 45 (6th Cir. 2003).

       Cerrito contends equitable tolling suspended the running of the 180-day deadline until he

received actual notice of the deportation order, which he contends was in 2018 when he submitted

a Freedom of Information Act request for the order. In support, he cites Scorteanu v. INS, 339

F.3d 407 (6th Cir. 2003). In that case, we held that the particular immigrant failed to exercise due

diligence after receiving actual notice. Scorteanu, 339 F.3d at 414. Specifically, the petitioner

filed his motion to reopen beyond the statutory time limit even after the date that he received actual

notice. Id. Here, Cerrito filed within 180 days of the date that he claims to have received actual

notice. So Cerrito contends that he exercised due diligence, unlike the petitioner in Scorteanu.

But Cerrito overreads Scorteanu. That case did not address whether the petitioner had also



                                                -5-
Case No. 21-3441, Cerrito-Escobar v. Garland


exercised due diligence between the time of the initial order and the receipt of actual notice.

Therefore, Scorteanu does not establish whether Cerrito exercised due diligence.

         “Strictly defined, equitable tolling is the doctrine that the statute of limitations will not bar

a claim if the plaintiff, despite diligent efforts, did not discover the injury until after the limitations

period had expired.” Barry, 524 F.3d at 724 (quoting Tapia-Martinez v. Gonzales, 482 F.3d 417,

422 (6th Cir. 2007)). To be sure, we have stated that “[e]quitable tolling may apply when a

petitioner has received ineffective assistance of counsel.” Mezo v. Holder, 615 F.3d 616, 620 (6th

Cir. 2010) (internal quotation omitted). But the petitioner must show both that “he diligently

pursued his rights” and that “he was prejudiced by his counsel’s failure to timely file.” Calderon

v. Lynch, 655 F. App’x 417, 418 (6th Cir. 2016) (citing Mezo, 615 F.3d at 620). Instead of exerting

diligent efforts to discover the deportation order and his attorney’s failure to provide him with

updates, Cerrito ignored the matter for twelve years.2 Therefore, the BIA did not abuse its

discretion in finding equitable tolling unwarranted. See, e.g., Xinquan Zhong v. Sessions, 744 F.

App’x 921, 924 (6th Cir. 2018) (upholding finding of lack of diligence when motion to reopen was

filed 17 years late); Calderon, 655 F. App’x at 418 (same; 13 years late).

                                                          C

         Last, Cerrito argues that his failure to receive due process justifies reopening. Review of

this argument is improper because Cerrito failed to raise it before the BIA. See Ramani v. Ashcroft,

378 F.3d 554, 560 (6th Cir. 2004) (“[W]e hold that only claims properly presented to the BIA and

considered on their merits can be reviewed by this court in an immigration appeal.”). Even

considering the merits, Cerrito’s due process argument is unpersuasive. Again, he cites Scorteanu



2
  Further, the original NOH was sent when Cerrito was not represented by counsel. This NOH was sent to Cerrito’s
last known address and his failure to receive it was caused by Cerrito’s failure to update his address, not ineffective
assistance of counsel.

                                                        -6-
Case No. 21-3441, Cerrito-Escobar v. Garland


and argues “when an attorney did not file the alien’s new address as provided, there was a due

process violation.” CA6 R. 16, Pet. Br., at 24. In Scorteanu, this court found an attorney’s failure

to update an immigrant’s address and notify him of the hearing was an exceptional circumstance

sufficient to trigger reopening if the immigrant complied with the statutory timing requirements.

339 F.3d at 413. However, the immigrant failed to move within 180 days and did not diligently

pursue his rights—exactly Cerrito’s circumstances. See id. at 413–414. Therefore, counsel’s

failure in Scorteanu, as here, did not mandate reopening. See id. at 414.

       The BIA did not abuse its discretion in finding that the immigration court properly provided

notice by sending the NOH to Cerrito’s last-known address and to his counsel of record, as

permitted by 8 U.S.C. § 1252b(a)(2)(A) (1994). While it is unfortunate that Cerrito’s counsel

failed to properly keep his client updated, Cerrito failed to diligently pursue his immigration rights

by ignoring his immigration proceedings for twelve years. Therefore, we deny Cerrito’s petition

for review.




                                                -7-